
	
		II
		111th CONGRESS
		1st Session
		S. 2122
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Kohl introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on
		  single-fan assisted, plug-in, scented oil dispensing, electrothermic
		  appliances.
	
	
		1.Single-fan assisted, plug-in, scented oil
			 dispensing, electrothermic appliances
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Single-fan assisted, plug-in, scented oil dispensing,
						electrothermic appliances made of polymeric materials and having an overall
						height between 18 and 21 mm (provided for in subheading 8516.79.00)
						FreeNo changeNo changeOn or before
						12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
